           Case 1:20-cv-03010-APM Document 55 Filed 11/25/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  United States of America, et al.,

                                    Plaintiffs,          Case No. 1:20-cv-03010-APM

  v.                                                     HON. AMIT P. MEHTA

  Google LLC,

                                    Defendant.


              DEFENDANT GOOGLE’S MOTION FOR LEAVE TO FILE
         REPLY SUBMISSION REGARDING PROPOSED PROTECTIVE ORDER

       Defendant Google LLC (“Google”) respectfully requests leave to file the attached reply

submission regarding Google’s proposed protective order. Google’s reply submission responds to

the arguments advanced in response to Google’s proposed protective order in the Plaintiffs’ and

non-parties’ submissions, ECF Nos. 34, 47, 50-52. It also attaches declarations from the two in-

house attorneys Google designates to be allowed to review Confidential Information. A proposed

order is attached to this motion.

       Pursuant to Local Rule 7(m), counsel for Google has conferred with Plaintiffs’ counsel

regarding this motion. Plaintiffs take no position with respect to Google’s request.



Dated: November 25, 2020                          Respectfully submitted,

                                                  WILLIAMS & CONNOLLY LLP

                                                  By: /s/ John E. Schmidtlein
                                                  John E. Schmidtlein
                                                  Benjamin M. Greenblum
                                                  725 12th Street, NW
Case 1:20-cv-03010-APM Document 55 Filed 11/25/20 Page 2 of 2



                           Washington, DC 20005
                           Tel: 202-434-5000
                           jschmidtlein@wc.com
                           bgreenblum@wc.com

                           WILSON SONSINI GOODRICH & ROSATI P.C.
                           Franklin M. Rubinstein
                           1700 K St, NW
                           Washington, DC 20006
                           Tel: 202-973-8833
                           frubinstein@wsgr.com

                           ROPES & GRAY LLP
                           Mark S. Popofsky
                           2099 Pennsylvania Avenue, NW
                           Washington, DC 20006
                           Tel: 202-508-4624
                           Mark.Popofsky@ropesgray.com

                           Counsel for Defendant Google LLC




                             2
